




Exhibit 10.60




















































THE NORTH AMERICAN COAL CORPORATION
EXCESS RETIREMENT PLAN
(AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2016)








--------------------------------------------------------------------------------




THE NORTH AMERICAN COAL CORPORATION
EXCESS RETIREMENT PLAN
The North American Coal Corporation (the “Company”) does hereby adopt this
amended and restated Excess Retirement Plan, effective January 1, 2016.


ARTICLE I.
INTRODUCTION


Section 1.01    Effective Date. The Plan was originally effective January 1,
2008. The effective date of this amendment and restatement is January 1, 2016.


Section 1.02    Purpose of the Plan. The purpose of this Plan is to provide for
certain Employees the benefits they would have received under the Savings Plan
but for (a) the limitations imposed under Code Sections 402(g), 401(a)(17),
401(k)(3), 401(m) and 415, (b) the deferral of Compensation under this Plan or
(c) the limitations that apply to the benefits payable to certain Highly
Compensation Employees.


Section 1.03    Governing Law. This Plan shall be regulated, construed and
administered under the laws of the State of Texas, except when preempted by
federal law.


Section 1.04    Gender and Number. For purposes of interpreting the provisions
of this Plan, the masculine gender shall be deemed to include the feminine, the
feminine gender shall be deemed to include the masculine, and the singular shall
include the plural unless otherwise clearly required by the context.


Section 1.05    Status of Plan. This document is classified as a single “plan”
for purposes of recordkeeping, the Code and the requirements of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).


Section 1.06    Application of Code Section 409A.


(a)
The Excess 401(k) Sub-Accounts under the Plan are subject to the requirements of
Code Section 409A. The Excess Matching Sub-Account and the Excess Profit Sharing
Sub-Account are intended to be exempt from the requirements of Code Section
409A.



(b)
It is intended that the compensation arrangements under the Plan be in full
compliance with the requirements of, or the exceptions to, Code Section 409A.
The Plan shall be interpreted and administered in a manner to give effect to
such intent. Notwithstanding the foregoing, the Employers do not guarantee to
Participants or Beneficiaries any particular tax result with respect to any
amounts deferred or any payments provided hereunder, including tax treatment
under Code Section 409A.




                                 1



--------------------------------------------------------------------------------




ARTICLE II.
DEFINITIONS


Except as otherwise provided in this Plan, terms defined in the Savings Plan as
they may be amended from time to time shall have the same meanings when used
herein, unless a different meaning is clearly required by the context of this
Plan. In addition, the following words and phrases shall have the following
respective meanings for purposes of this Plan.
Section 2.01    Account shall mean the record maintained in accordance with
Section 3.05 by the Employer as the sum of the Participant’s Excess Retirement
Benefits hereunder. The Participant’s Account shall be further divided into the
Sub-Accounts described in Article III.


Section 2.02    Beneficiary shall mean the person or persons designated by the
Participant as his Beneficiary under this Plan, in accordance with the
provisions of Article VII hereof.


Section 2.03    Benefits Committee shall mean the NACCO Industries, Inc.
Benefits Committee.


Section 2.04    Bonus shall mean any bonus under the Company’s Annual Incentive
Compensation Plan or the NACCO Industries, Inc. Annual Incentive Compensation
Plan that would be taken into account as Compensation under the Savings Plan,
which is earned with respect to services performed by a Participant during a
Plan Year (whether or not such Bonus is actually paid to the Participant during
such Plan Year). An election to defer a Bonus under this Plan must be made
before the period in which the services are performed which gives rise to such
Bonus.


Section 2.05    Company shall mean The North American Coal Corporation or any
entity that succeeds The North American Coal Corporation by merger,
reorganization or otherwise.


Section 2.06    Compensation shall have the same meaning as under the Savings
Plan, except that Compensation shall be deemed to include (a) the amount of
compensation deferred by the Participant under this Plan and (b) amounts in
excess of the limitation imposed by Code Section 401(a)(17). Notwithstanding the
foregoing, the timing and crediting of Bonuses hereunder shall be as specified
in Section 3.01.


Section 2.07    Compensation Committee shall mean the Compensation Committee of
the Board of Directors of the Company.


Section 2.08    Employer shall mean the Company and any other Controlled Group
Member that adopts the Savings Plan.


Section 2.09    Excess Retirement Benefit or Benefit shall mean an Excess Profit
Sharing Benefit, an Excess 401(k) Benefit or an Excess Matching Benefit (all as
described in Article III) that is payable to or with respect to a Participant
under this Plan.


Section 2.10    Fixed Income Fund shall mean the Vanguard Retirement Savings
Trust III investment fund under the Savings Plan or any equivalent fixed income
fund thereunder which is designated by the NACCO Industries, Inc. Retirement
Funds Investment Committee as the successor thereto.


Section 2.11    Key Employee. A Participant shall be classified as a Key
Employee if he meets the following requirements:

                                 2



--------------------------------------------------------------------------------




•
The Participant, with respect to the Participant’s relationship with the Company
and the Controlled Group Members, met the requirements of Section
416(i)(1)(A)(i), (ii) or (iii) of the Code (without regard to Section 416(i)(5))
and the Treasury Regulations issued thereunder at any time during the 12-month
period ending on the most recent Identification Date (defined below) and his
Termination of Employment occurs during the 12-month period beginning on the
most recent Effective Date (defined below). When applying the provisions of Code
Section 416(i)(1)(A)(i), (ii) or (iii) for this purpose: (i) the definition of
“compensation” (A) shall be as defined in Treasury Regulation Section
1.415(c)-2(d)(4) (i.e., the wages and other compensation for which the Employer
is required to furnish the Employee with a Form W-2 under Code Sections 6041,
6051 and 6052, plus amounts deferred at the election of the Employee under Code
Sections 125, 132(f)(4) or 401(k)) and (B) shall apply the rule of Treasury
Regulation Section 1.415-2(g)(5)(ii) which excludes compensation of non-resident
alien employees and (ii) the number of officers described in Code Section
416(i)(1)(A)(i) shall be 60 instead of 50.



•
The Identification Date for Key Employees is each December 31st and the
Effective Date is the following April 1st. As such, any Employee who is
classified as a Key Employee as of December 31st of a particular Plan Year shall
maintain such classification for the 12-month period commencing on the following
April 1st.



•
Notwithstanding the foregoing, a Participant shall not be classified as a Key
Employee unless the stock of NACCO (or a related entity) is publicly traded on
an established securities market or otherwise on the date of the Participant’s
Termination of Employment.



Section 2.12    NACCO shall mean NACCO Industries, Inc.


Section 2.13    Participant.


(a)
For purposes of Sections 3.01 and 3.02 of the Plan, the term “Participant” means
an Employee of an Employer who is a Participant in the Savings Plan (i) who is
unable to make all of the Before-Tax and/or Roth Contributions that he has
elected to make to the Savings Plan, or is unable to receive the maximum amount
of Matching Contributions under the Savings Plan because of the limitations of
Code Section 402(g), 401(a)(17), 401(k)(3), 401(m) or 415 or as a result of his
deferral of Compensation under this Plan; (ii) who is in Hay Salary Grade 25/NA
Coal Salary Grade 13 or above (Hay Salary Grade 24 or above for employees of
NACCO Industries, Inc.); and (iii) whose total compensation from the Controlled
Group for the year in which a deferral election is required is at least
$140,000.



(b)
For purposes of Section 3.03 of the Plan, the term “Participant” means an
Employee of an Employer whose Profit Sharing Contribution under the Savings Plan
(A) is limited by the application of Code Section 401(a)(17) or 415, (B) is
reduced due to his deferral of Compensation under this Plan or (C) is limited by
the terms of the Savings Plan that apply to Highly Compensated Employees (if
any).



(c)
The term “Participant” shall also include any other person who has an Account
balance hereunder.



Section 2.14    Plan shall mean The North American Coal Corporation Excess
Retirement Plan, as herein set forth or as duly amended.

                                 3



--------------------------------------------------------------------------------




Section 2.15    Plan Administrator shall mean the Administrative Committee
appointed under the Savings Plan.


Section 2.16    Plan Year shall mean the calendar year.


Section 2.17    Savings Plan shall mean The North American Coal Corporation
Retirement Savings Plan (or any successor plan).


Section 2.18    Termination of Employment shall mean, with respect to any
Participant’s relationship with the Company and the Controlled Group Members, a
separation from service as defined under Code Section 409A (and the regulations
and other guidance issued thereunder).


Section 2.19    Valuation Date shall mean the last business day of each calendar
quarter and any other date chosen by the Plan Administrator.


ARTICLE III.
EXCESS RETIREMENT BENEFITS - CALCULATION OF AMOUNT


Section 3.01    Basic and Additional Excess 401(k) Benefits.


(a)
Amount of Excess 401(k) Benefits. Each Participant may, on or prior to each
December  31st , by completing an approved deferral election form, direct his
Employer to reduce his Compensation for the next Plan Year by an amount equal to
the difference between (i) a specified percentage, in 1% increments, with a
maximum of 25%, of his Compensation for the Plan Year, and (ii) the maximum
Before-Tax and/or Roth Contributions actually permitted to be contributed for
him to the Savings Plan for such Plan Year by reason of the application of the
limitations under Code Sections 402(g), 401(a)(17), 401(k)(3) and 415. All
amounts deferred under this Section shall be referred to herein collectively as
the “Excess 401(k) Benefits.” Notwithstanding the foregoing, a Participant’s
direction to reduce a Bonus earned during a particular Plan Year shall be made
no later than December 31st of the Plan Year preceding the Plan Year in which
the Bonus commences to be earned



(b)
Classification of Excess 401(k) Benefits. The Excess 401(k) Benefits for a
particular Plan Year shall be calculated per pay period and shall be further
divided into the “Basic Excess 401(k) Benefits” and the “Additional Excess
401(k) Benefits” as follows:



(i)
The Basic Excess 401(k) Benefits shall be determined by multiplying each Excess
401(k) Benefit by a fraction, the numerator of which is the lesser of the
percentage of Compensation elected to be deferred in the deferral election form
for such Plan Year or 5% and the denominator of which is the percentage of
Compensation elected to be deferred; and



(ii)
The Additional Excess 401(k) Benefits (if any) shall be determined by
multiplying such Excess 401(k) Benefit by a fraction, the numerator of which is
the excess (if any) of (1) the percentage of Compensation elected to be deferred
in the deferral election form for such Plan Year over (2) 5%, and the
denominator of which is the percentage of Compensation elected to be deferred.




                                 4



--------------------------------------------------------------------------------




(iii)
The Basic Excess 401(k) Benefits shall be credited to the Basic Excess 401(k)
Sub-Account under this Plan and the Additional Excess 401(k) Benefits shall be
credited to the Additional Excess 401(k) Sub-Account hereunder. The Basic and
Additional Excess 401(k) Sub-Accounts shall be referred to collectively as the
“Excess 401(k) Sub-Account.”



(c)
Consequences of Deferral Election. Any direction by a Participant to defer
Compensation under Subsection (a) shall be effective with respect to
Compensation otherwise payable to the Participant during the Plan Year for which
the deferral election form is effective, and the Participant shall not be
eligible to receive such Compensation. Instead, such amounts shall be credited
to the Participant’s Excess 401(k) Sub-Account hereunder. Any such direction
shall be irrevocable with respect to Compensation earned for such Plan Year, but
shall have no effect on Compensation that is earned in subsequent Plan Years. A
new deferral election will be required for each Plan Year.



Section 3.02    Excess Matching Benefits. A Participant shall have credited to
his Excess Matching Sub-Account an amount equal to the Matching Contributions
attributable to his Basic Excess 401(k) Benefits that he is prevented from
receiving under the Savings Plan because of the limitations imposed under Code
Sections 402(g), 401(a)(17), 401(k)(3), 401(m) and 415 or as a result of his
deferral of Compensation under this Plan (the “Excess Matching Benefits”).


Section 3.03    Excess Profit Sharing Benefits. Each Employer shall credit to a
Sub-Account (the “Excess Profit Sharing Sub-Account”) established for each
Participant who is an Employee of such Employer, an amount equal to the excess,
if any, of (i) the amount of the Employer’s Profit Sharing Contribution that
would have been made to the Savings Plan on behalf of the Participant for a Plan
Year if (1) such Plan did not contain the limitations imposed under Code
Sections 401(a)(17) and 415 or any limits on the Profit Sharing Contributions
provided to Highly Compensated Employees and (2) the term “Compensation” (as
defined in Section 2.06 hereof) were used for purposes of determining the amount
of Profit Sharing Contributions under the Savings Plan, over (ii) the amount of
the Employer’s Profit Sharing Contribution that is actually made to the Savings
Plan on behalf of the Participant for such Plan Year (the “Excess Profit Sharing
Benefits”).


Section 3.04    Participants’ Accounts. Each Employer shall establish and
maintain on its books for each Participant who is an Employee of such Employer
an Account which shall contain the following entries:


(a)
Credits to a Basic or Additional Excess 401(k) Sub-Account (as applicable) for
the Excess 401(k) Benefits described in Section 3.01, which shall be credited to
the Sub-Account when a Participant is prevented from making a Before-Tax and/or
Roth Contribution under the Savings Plan;



(b)
Credits to an Excess Matching Sub-Account for the Excess Matching Benefits
described in Section 3.02, which shall be credited to the Sub-Account when a
Participant is prevented from receiving Matching Contributions under the Savings
Plan;



(c)
Credits to an Excess Profit Sharing Sub-Account for the Excess Profit Sharing
Benefits described in Section 3.03, which shall be credited to the Sub-Account
at the time the Profit Sharing Contributions are otherwise credited to
Participants’ accounts under the Savings Plan;



(d)
Credits to all Sub-Accounts for the earnings and the uplift described in
Article IV; and



(e)
Debits for any distributions made from the Sub-Accounts.


                                 5



--------------------------------------------------------------------------------




Section 3.05    Statements. Participants shall be provided with statements of
their Account balances at least once each Plan Year.


ARTICLE IV.
EARNINGS/UPLIFT


Section 4.01    Amount of Earnings.


Subject to Section 4.03, at the end of each calendar month during a Plan Year,
the Excess 401(k) Sub-Account and the Excess Matching Sub-Account of each
Participant shall be credited with an amount determined by multiplying such
Participant’s average Sub-Account balance during such month by the blended rate
earned during such month by the Fixed Income Fund. However, no earnings shall be
credited for the month in which a Participant receives a distribution from his
Sub-Account.
Section 4.02    Uplift on Plan Payments. In addition to the earnings described
in Section 4.01, the balance of the Basic Excess 401(k) Sub-Account, the Excess
Matching Sub-Account and the Excess Profit Sharing Sub-Account as of the last
day of the month prior to the payment date shall each be increased by an
additional 15%.


Section 4.03    Changes/Limitations.


(a)
The Company (with the approval or ratification of the Compensation Committee)
may change (or suspend) (i) the earnings rate credited on Accounts and/or (ii)
the amount of the uplift under the Plan at any time.



(b)
Notwithstanding any provision of the Plan to the contrary, in no event will
earnings on Accounts for a Plan Year (excluding the uplift described in Section
4.02) be credited at a rate which exceeds 14%.



ARTICLE V.
VESTING


Section 5.01    Vesting A Participant shall always be 100% vested in the amounts
credited to his Account hereunder.


ARTICLE VI.
TIME AND FORM OF PAYMENT


Section 6.01    Time and Form of Payment. All amounts credited to a
Participant’s Sub-Accounts for each Plan Year (including the Excess Profit
Sharing Benefits, earnings and the uplift that are credited after the end of a
Plan Year) shall automatically be paid to the Participant (or his Beneficiary in
the event of his death) in the form of a single lump sum payment on March 15th
of the immediately following Plan Year.


Section 6.02    Other Payment Rules and Restrictions.


(a)
Payments Violating Applicable Law. Notwithstanding any provision of the Plan to
the contrary, the payment of all or any portion of the amounts payable hereunder
will be deferred to the extent that the Employer reasonably anticipates that the
making of such payment would violate Federal securities laws or other applicable
law (provided that the making of a payment that would cause


                                 6



--------------------------------------------------------------------------------




income taxes or penalties under the Code shall not be treated as a violation of
applicable law). The deferred amount shall become payable at the earliest date
at which the Employer reasonably anticipates that making the payment will not
cause such violation.


(b)
Delayed Payments due to Solvency Issues. Notwithstanding any provision of the
Plan to the contrary, an Employer shall not be required to make any payment
hereunder to any Participant or Beneficiary if the making of the payment would
jeopardize the ability of the Employer to continue as a going concern; provided
that any missed payment is made during the first calendar year in which the
funds of the Employer are sufficient to make the payment without jeopardizing
the going concern status of the Employer.



(c)
Key Employees. Notwithstanding any provision of the Plan to the contrary, to the
extent the payment of a particular Sub-Account is subject to the requirements of
Code Section 409A, the distribution of such Sub-Account to Key Employees made on
account of a Termination of Employment may not be made before the 1st day of the
7th month following such Termination of Employment (or, if earlier, the date of
death) except for payments made on account of (i) a QDRO (as specified in
Section 8.05) or (ii) a conflict of interest or the payment of FICA taxes (as
specified in Subsection (d) below). Any Benefits that are otherwise payable to
the Key Employee during the 6-month period following his Termination of
Employment shall be accumulated and paid in a lump sum make-up payment within 10
days following the 1st day of the 7th month following Termination of Employment.



(d)
Acceleration of Payments. Notwithstanding any provision of the Plan to the
contrary, to the extent the payment of a particular Sub-Account is subject to
the requirements of Code Section 409A, the payment of such Sub-Account may be
accelerated (i) to the extent necessary to comply with federal, state, local or
foreign ethics or conflicts of interest laws or agreements or (ii) to the extent
necessary to pay the FICA taxes imposed on Benefits hereunder under Code Section
3101, and the income withholding taxes related thereto. Payments may also be
accelerated if the Plan (or a portion thereof) fails to satisfy the requirements
of, or the exceptions to, Code Section 409A; provided that the amount of such
payment from any Sub-Account that is subject to the requirements of Code Section
409A may not exceed the amount required to be included as income as a result of
the failure to comply with Code Section 409A.



Section 6.03    Liability for Payment/Expenses. The Employer by which the
Participant was last employed prior to his payment date under the Plan shall
process and pay all Excess Retirement Benefits hereunder to or on behalf of such
Participant, but such Employer’s liability shall be limited to its proportionate
share of such amount, as hereinafter provided. If the Excess Retirement Benefits
payable to or on behalf of a Participant are based on the Participant’s
employment with more than one Employer, the liability for such Benefits shall be
shared by all such Employers (by reimbursement to the Employer making such
payment) as may be agreed to among them in good faith (taking into consideration
the Participant’s service and Compensation paid by each such Employer) and as
will permit the deduction (for purposes of federal income tax) by each such
Employer of its portion of the payments made and to be made hereunder. Expenses
of administering the Plan shall be paid by the Employers, as directed by the
Company.


Section 6.04    Withholding/Taxes. To the extent required by applicable law, the
Employers shall withhold from the Excess Retirement Benefits hereunder any
income, employment or other taxes required to be withheld there from by any
government or government agency.



                                 7



--------------------------------------------------------------------------------




ARTICLE VII.
BENEFICIARIES


Section 7.01    Beneficiary Designations. A designation of a Beneficiary
hereunder may be made only by an instrument (in form acceptable to the Plan
Administrator) signed by the Participant and filed with and received by the Plan
Administrator prior to the Participant’s death. A single Beneficiary designation
must be made for the Participant’s entire Account hereunder. In the absence of
such a designation and at any other time when there is no existing Beneficiary
designated hereunder, the Beneficiary of a Participant for his Excess Retirement
Benefits shall be (1) his surviving spouse or, if none (2) the Participant’s
estate.. If two or more persons designated as a Participant’s Beneficiary are in
existence with respect to a single Sub-Account, the amount of any payment to the
Beneficiary under this Plan shall be divided equally among such persons unless
the Participant’s designation specifically provides for a different allocation.
Any change in Beneficiary shall be made by giving written notice thereof to the
Plan Administrator and any change shall be effective only if received by the
Plan Administrator prior to the death of the Participant.


Section 7.02    Distributions to Beneficiaries. The Excess Retirement Benefit
payable to a Participant’s Beneficiary under this Plan shall be equal to the
balance in the applicable Sub-Account on the date of the distribution of the
Account to the Beneficiary. Excess Retirement Benefits payable to a Beneficiary
shall be paid in the form of a lump sum payment on the date such Benefits would
otherwise be paid to the Participant under Article VI.


ARTICLE VIII.
MISCELLANEOUS


Section 8.01    Liability of Employers. Nothing in this Plan shall constitute
the creation of a trust or other fiduciary relationship between an Employer and
any Participant, Beneficiary or any other person.


Section 8.02    Limitation on Rights of Participants and Beneficiaries ‑ No
Lien. The Plan is designed to be an unfunded, nonqualified plan. Nothing
contained herein shall be deemed to create a trust or lien in favor of any
Participant or Beneficiary on any assets of an Employer. The Employers shall
have no obligation to purchase any assets that do not remain subject to the
claims of the creditors of the Employers for use in connection with the Plan. No
Participant or Beneficiary or any other person shall have any preferred claim
on, or any beneficial ownership interest in, any assets of an Employer prior to
the time that such assets are paid to the Participant or Beneficiary as provided
herein. Each Participant and Beneficiary shall have the status of a general
unsecured creditor of his Employer.


Section 8.03    No Guarantee of Employment. Nothing in this Plan shall be
construed as guaranteeing future employment to Participants. A Participant
continues to be an Employee of the Employers solely at the will of the Employers
subject to discharge at any time, with or without cause.


Section 8.04    Payment to Guardian. If a Benefit payable hereunder is payable
to a minor, to a person declared incompetent or to a person incapable of
handling the disposition of his property, the Plan Administrator may direct
payment of such Benefit to the guardian, legal representative or person having
the care and custody of such minor, incompetent or person. The Plan
Administrator may require such proof of incompetency, minority, incapacity or
guardianship as it may deem appropriate prior to distribution of the Benefit.
Such distribution shall completely discharge the Employers from all liability
with respect to such Benefit.



                                 8



--------------------------------------------------------------------------------




Section 8.05    Anti-Assignment/Early Payment in the Event of a QDRO.


(a)
Subject to Subsection (b), no right or interest under this Plan of any
Participant or Beneficiary shall be assignable or transferable in any manner or
be subject to alienation, anticipation, sale, pledge, encumbrance or other legal
process or in any manner be liable for or subject to the debts or liabilities of
the Participant or Beneficiary.



(b)
Notwithstanding the foregoing, the Plan Administrator shall honor a qualified
domestic relations order (“QDRO”) from a state domestic relations court which
requires the payment of all or a part of a Participant’s or Beneficiary’s
Account under this Plan to an “alternate payee” as defined in Code
Section 414(p).



Section 8.06    Severability. If any provision of this Plan or the application
thereof to any circumstance(s) or person(s) is held to be invalid by a court of
competent jurisdiction, the remainder of the Plan and the application of such
provision to other circumstances or persons shall not be affected thereby.


Section 8.07    Effect on other Benefits. Benefits payable to or with respect to
a Participant under the Savings Plan or any other Employer-sponsored (qualified
or nonqualified) plan, if any, are in addition to those provided under this
Plan.


ARTICLE VII.
ADMINISTRATION OF PLAN


Section 9.01    Administration. The Plan shall be administered by the Plan
Administrator. The Plan Administrator shall have the discretion to interpret
where necessary all provisions of the Plan (including, without limitation, by
supplying omissions from, correcting deficiencies in, or resolving
inconsistencies or ambiguities in, the language of the Plan), to make factual
findings with respect to any issue arising under the Plan, to determine the
rights and status under the Plan of Participants, or other persons, to resolve
questions (including factual questions) or disputes arising under the Plan and
to make any determinations with respect to the benefits payable under the Plan
and the persons entitled thereto as may be necessary for the purposes of the
Plan. Without limiting the generality of the foregoing, the Plan Administrator
is hereby granted the authority (i) to determine whether a person is a
Participant, and (ii) to determine if a person is entitled to Excess Retirement
Benefits hereunder and, if so, the amount and duration of such Benefits. The
Plan Administrator’s determination of the rights of any person hereunder shall
be final and binding on all persons, subject only to the provisions of
Sections 9.03 and 9.04 hereof. The Plan Administrator may delegate any of its
administrative duties, including, without limitation, duties with respect to the
processing, review, investigation, approval and payment of Excess Retirement
Benefits, to a named administrator or administrators. Pursuant to this
delegation power, the Company has appointed the Administrative Committee under
the Savings Plan (as it exists from time to time) as the Plan Administrator of
this Plan.


Section 9.02    Regulations. The Plan Administrator shall promulgate any rules
and regulations it deems necessary in order to carry out the purposes of the
Plan or to interpret the provisions of the Plan; provided, however, that no
rule, regulation or interpretation shall be contrary to the provisions of the
Plan. The rules, regulations and interpretations made by the Plan Administrator
shall, subject to the provisions of Sections 9.03 and 9.04 hereof, be final and
binding on all persons.


Section 9.03    Claims and Appeals Procedures.



                                 9



--------------------------------------------------------------------------------




(a)
The Plan Administrator shall determine the rights of any person to any Excess
Retirement Benefits hereunder. Any person who believes that he has not received
the Excess Retirement Benefits to which he is entitled under the Plan must file
a claim in writing with the Plan Administrator specifying the basis for his
claim and the facts upon which he relies in making such a claim. Such a claim
must be signed by the claimant or his duly authorized representative (the
“Claimant”).



(b)
Whenever the Plan Administrator denies (in whole or in part) a claim for
benefits under the Plan, the Plan Administrator shall transmit a written notice
of such decision to the Claimant, no later than 90 days after the receipt of a
claim (plus an additional period of 90 days if required for processing, provided
that notice of the extension of time is given to the claimant within the first
90 day period). Such notice shall be written in a manner calculated to be
understood by the Claimant and shall state (i) the specific reasons for the
denial; (ii) specific reference to pertinent Plan provisions on which the denial
is based; (iii) a description of any additional material or information
necessary for the Claimant to perfect the claim and an explanation of why such
material or information is necessary; and (iv) an explanation of the Plan’s
claim review procedure. and the time limits applicable thereto (including a
statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse benefit determination on review.



(c)
Within 60 days after receipt of denial of a claim, the Claimant must file with
the Plan Administrator a written request for a review of such claim. If such an
appeal is not filed within such 60-day period, the Claimant shall be deemed to
have acquiesced in the original decision of the Plan Administrator on his claim.
If such an appeal is so filed within such 60 day period, a named fiduciary
designated by the Plan Administrator shall conduct a full and fair review of
such claim. During such review, the Claimant shall be given the opportunity to
review documents that are pertinent to his claim and to submit issues and
comments in writing. For this purpose, the named fiduciary shall have the same
power to interpret the Plan and make findings of fact thereunder as is given to
the Plan Administrator under Section 9.01 above. The named fiduciary shall mail
or deliver to the Claimant a written decision on the matter based on the facts
and the pertinent provisions of the Plan within 60 days after the receipt of the
request for review (unless special circumstances require an extension of up to
60 additional days, in which case written notice of such extension shall be
given to the Claimant prior to the commencement of such extension). Such
decision (i) shall be written in a manner calculated to be understood by the
Claimant, (ii) shall state the specific reasons for the decision and the
specific Plan provisions on which the decision was based and (iii) shall, to the
extent permitted by applicable law, be final and binding on all interested
persons. In addition, the notice of adverse determination shall also include
statements that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of all documents, records and other
information relevant to the Claimant’s claim for benefits and a statement of the
Claimant’s right to bring a civil action under Section 502(a) of ERISA.



Section 9.04    Revocability of Action/Adjustment. Any action taken by the Plan
Administrator or an Employer with respect to the rights or benefits under the
Plan of any person shall be revocable by the Plan Administrator or the Employer
as to payments not yet made to such person. In addition, the acceptance of any
Excess Retirement Benefits under the Plan constitutes acceptance of and
agreement to the Plan Administrator’s or the Employer’s making any appropriate
adjustments in future payments to they payee (or to recover from such person)
any excess payment or underpayment previously made to him.


Section 9.05    Amendment. The Company (with the approval or ratification of the
NACCO Industries, Inc. Benefits Committee) may at any time (without the consent
of an Employer) authorize the amendment

                                 10



--------------------------------------------------------------------------------




of any or all of the provisions of this Plan, except that without the prior
written consent of the affected Participant, no such amendment (a) may reduce
the amount of any Participant’s Excess Retirement Benefit as of the date of such
amendment or (b) may alter the time of payment provisions described in Article
VI hereof, except for amendments (i) that are required to bring such provisions
into compliance with the requirements of (or exceptions to) Code Section 409A or
(ii) that accelerate the time of payment (in a manner permitted by Code Section
409A but solely with respect to those Sub-Accounts that are subject to the
requirements of Code Section 409A). Any amendment shall be in the form of a
written instrument executed by an officer of the Company. Subject to the
foregoing provisions of this Section, such amendment shall become effective as
of the date specified in such instrument or, if no such date is specified, on
the date of its execution.




Section 9.06    Termination.


(a)
The Company, in its sole discretion, may terminate this Plan (or any portion
thereof) at any time and for any reason whatsoever, except that, without the
prior written consent of the affected Participant, no such amendment may (i)
reduce the amount of any Participant’s Excess Retirement Benefit as of the date
of such amendment or (b) alter the time of payment provisions described in
Article VI hereof, except for a termination that accelerates the time of payment
(in a manner permitted by Code Section 409A but solely with respect to those
Sub-Accounts that are subject to the requirements of Code Section 409A). Any
such termination shall be expressed in the form of a written instrument executed
by an officer of the Company with the approval or ratification of the
Compensation Committee. Such termination shall become effective as of the date
specified in such instrument or, if no such date is specified, on the date of
its execution. Written notice of any termination shall be given to the
Participants at a time determined by the Plan Administrator.



(b)
An Employer that withdrawals from participation in the Savings Plan shall be
deemed to automatically withdraw from participation in this Plan. Any Employer
(other than the Company) may elect to separately withdraw from this Plan and
such withdrawal shall constitute a termination of the Plan as to such Employer.
Such separate withdrawal shall be expressed in an instrument executed by an
authorized officer of the terminating Employer and filed with the Company, and
shall become effective as of the date designated in such instrument or, if no
such date is specified, on the date of its execution. Any withdrawing Employer
shall continue to be an Employer for the purposes hereof as to Participants or
Beneficiaries to whom it owes obligations hereunder. If an Employer (other than
the Company) ceases to be a member of the Controlled Group, unless other action
is taken by the NACCO Benefits Committee (in compliance with the requirements of
Code Section 409A, to the extent applicable), the Sub-Accounts of the Employees
of such Employer shall be paid as specified in Article VI hereof.





EXECUTED this 9th day of December, 2015.


THE NORTH AMERICAN COAL CORPORATION




By: /s/ J.C. Butler, Jr.
Title: President & Chief Executive Officer





                                 11

